                    Case 6:19-cv-06405-CJS Document 4 Filed 05/31/19 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Western District of New York

                                                                 )
                                                                 )
                                                                 )
            NewMarket Pharmaceuticals, LLC                       )
                            Plaintiff(s)                         )
                                V.
                                                                 )       Civil Action No. 19-cv-6405
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                        VetPharm, Inc.                           )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) VetPharm, Inc.
                                   Suite 2200
                                   349 West Commercial Street
                                   East Rochester, NY 14445-2421



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: HODGSON RUSS LLP
                                Jessica L. Copeland
                                140 Pearl Street, Suite 100
                                 Buffalo, NY 14202
                                Telephone: (716) 848-1461
                                 Email: jcopelan@hodgsonruss.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                            CLERK OF COURT


Date:             05/31/2019
                                                                                      Signature of Clerk or Deputy Clerk
                     Case 6:19-cv-06405-CJS Document 4 Filed 05/31/19 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-6405

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, ifany)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                               on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          - - - - - - - - - - - - ----
                                                                , a person of suitable age and discretion who resides there,
           on (date) - - - - - - -
                                 - '
                                     and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                               on (date)                            ; or

           0 I returned the summons unexecuted because                                                                            ; or

           0 Other (specify):



           My fees are$                            for travel and$                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address

 Additional information regarding attempted service, etc:
